DETAILED ACTION
This action is made FINAL in response to the amendments filed on 8/23/2021


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 5, 9 – 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (US 10,027,888) in view of Shumsker et al (US 2018/0227273).
As to claim 1, Mackraz teaches a model training method, comprising: acquiring (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) a plurality of user data pairs (column 12, lines 28 – 45...the image capture device 110 may capture video data 10 and audio data 12 including a first person 10-1, a second person 10-2, a third person 10-3, a fourth person 10-4 and a fifth person 10-5), wherein data fields of two sets of user data in column 15, lines 53 – 57...a person's face may be positioned identically in a first example 800-1 and a second example 800-2);
acquiring (column 30, lines 49 – 55...device 102/image capture device 110/server(s) 112 may include one or more controllers/processors 1904 comprising one-or-more central processing units (CPUs) for processing data and computer-readable instructions and a memory 1906 for storing data and instructions) a user similarity corresponding to each user data pair, wherein the user similarity is a similarity between users corresponding to the two sets of user data in each user data pair (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%);
determining (column 30, lines 49 – 55...device 102/image capture device 110/server(s) 112 may include one or more controllers/processors 1904 comprising one-or-more central processing units (CPUs) for processing data and computer-readable instructions and a memory 1906 for storing data and instructions), according to the user similarity corresponding to each user data pair and the plurality of user data pairs, sample data for training a preset classification model (column 14, lines 35 – 60...given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier); and
training the classification model based on the sample data to obtain a similarity classification model (column 15, lines 1-15...In order to apply the machine learning techniques, the machine learning processes themselves need to be trained. Training a machine learning component such as, in this case, one of the first or second models, requires establishing a "ground truth" for the training examples. In machine learning, the term "ground truth" refers to the accuracy of a training set's classification for supervised learning techniques. Various techniques may be used to train the models including backpropagation, statistical learning, supervised learning, semi-supervised learning, stochastic learning, or other known techniques. Many different training examples may be used during training).
Mackraz fails to explicitly show/teach each user data pair is acquired by comparing data fields of acquired user data to find two sets of user data corresponding to two different users, respectively, and having data fields that share an identical part to form the user data pair corresponding to the two different users. 
However, Shumsker et al teaches acquiring (paragraph [0073]...matching engine component 210 that identifies characteristics of users) a plurality of user data pairs (paragraph [0077]...the matching engine component 210 may compare the characteristics among the devices that made the request to initiate a conversation to identify a pair of users that are similar based on characteristics or values of the characteristics that match), each user data pair is acquired by comparing data fields (paragraph [0077]...compare characteristics of the users or corresponding telecommunications devices to identify a match) of acquired user data to find two sets of user data corresponding to two different users (paragraph [0073]...the matching engine component 210 can employ one or more matching technique or algorithm to identify match between two or more users), respectively, and having data fields that share an identical part to form the user data pair corresponding to the two different users (paragraph [0077]...the matching engine component 210 may compare the characteristics among the devices that made the request to initiate a conversation to identify a pair of users that are similar based on characteristics or values of the characteristics that match ; paragraph [0005]...the TMS can identify a characteristic of the first user and compare the characteristic with one or more characteristics of each user of a pool of users. The TMS can select, based on the comparison, a second user of the pool of users that matches the first user) (also Examiner’s Note: It is quite common to match a characteristic of one user to another user as a way to classify data with similar users being in the same class). 
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for each of Mackraz’s each user data pair is acquired by comparing data fields of acquired user data to find two sets of user data corresponding to two different users, respectively, and having data fields that share an identical part to form the user data pair, as in Shumsker et al, for the purpose of reducing resource consumption.

As to claim 2, Mackraz teaches the method, wherein the acquiring (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) the user similarity corresponding to each user data pair (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%) comprises:
acquiring biological features (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) of users corresponding to a first user data pair, wherein the first user data pair is any user data pair in the plurality of user data pairs (column 12, lines 28 – 45...the image capture device 110 may capture video data 10 and audio data 12 including a first person 10-1, a second person 10-2, a third person 10-3, a fourth person 10-4 and a fifth person 10-5); and
determining a user similarity corresponding to the first user data pair according to the biological features of the users corresponding to the first user data pair (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%).

As to claim 3, Mackraz teaches the method, wherein the biological features (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) comprise a facial image feature (column 3, lines 15 – 20...the server(s) 112 may use facial recognition to identify faces);
the acquiring (column 30, lines 49 – 55...device 102/image capture device 110/server(s) 112 may include one or more controllers/processors 1904 comprising one-or-more central processing units (CPUs) for processing data and computer-readable instructions and a memory 1906 for storing data and instructions) the biological features of the users corresponding to the first user data pair comprises:
acquiring facial images of the users corresponding to the first user data pair (column 12, lines 28 – 45...the image capture device 110 may capture video data 10 including a first person 10-1); and
column 4, lines – 55 – 65... the image capture device 110 and/or the server(s) 112 may extract from the panoramic video data. The device 102, the image capture device 110 and/or the server(s) 112 may determine a priority metric associated with a video clip using annotation data, the priority metric corresponding to a likelihood of interesting content, and may extract video clips based on the priority metric) comprises:
determining the user similarity corresponding to the first user data pair according to the facial image features of the users corresponding to the first user data pair (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%).

As to claim 4, Mackraz teaches the method, wherein the biological features (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) comprise a speech feature (column 9, lines 10 – 15... speaker recognition);
the acquiring (column 30, lines 49 – 55...device 102/image capture device 110/server(s) 112 may include one or more controllers/processors 1904 comprising one-or-more central processing units (CPUs) for processing data and computer-readable instructions and a memory 1906 for storing data and instructions) biological features of users corresponding to the first user data pair comprises:
acquiring speech data of the users corresponding to the first user data pair (column 12, lines 28 – 45...the image capture device 110 may capture audio data 12 including a first person 10-1); and
performing feature extraction on the speech data to obtain speech features of the users corresponding to the first user data pair (column 4, lines – 55 – 65... the image capture device 110 and/or the server(s) 112 may extract from the panoramic video data. The device 102, the image capture device 110 and/or the server(s) 112 may determine a priority metric associated with a video clip using annotation data, the priority metric corresponding to a likelihood of interesting content, and may extract video clips based on the priority metric ; column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12); and
the determining the user similarity corresponding to the first user data pair according to the biological features of the users corresponding to the first user data pair comprises:
determining the user similarity corresponding to the first user data pair according to the speech features of the users corresponding to the first user data pair (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%).

As to claim 5, Mackraz teaches the method, wherein the determining, according to the user similarity corresponding to each user data pair and the plurality of user data pairs (column 12, lines 28 – 45...the image capture device 110 may capture video data 10 and audio data 12 including a first person 10-1, a second person 10-2, a third person 10-3, a fourth person 10-4 and a fifth person 10-5), the sample data (column 14, lines 55 – 60...training set) for training the classification model (column 15, lines 1-15...In order to apply the machine learning techniques, the machine learning processes themselves need to be trained. Training a machine learning component such as, in this case, one of the first or second models, requires establishing a "ground truth" for the training examples. In machine learning, the term "ground truth" refers to the accuracy of a training set's classification for supervised learning techniques. Various techniques may be used to train the models including backpropagation, statistical learning, supervised learning, semi-supervised learning, stochastic learning, or other known techniques. Many different training examples may be used during training) comprises:
performing feature extraction on each user data pair in the plurality of user data pairs to obtain associated user features between the two sets of user data in each user data pair (column 4, lines – 55 – 65... the image capture device 110 and/or the server(s) 112 may extract from the panoramic video data. The device 102, the image capture device 110 and/or the server(s) 112 may determine a priority metric associated with a video clip using annotation data, the priority metric corresponding to a likelihood of interesting content, and may extract video clips based on the priority metric ; column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12); and
determining, according to the associated user features between the user data in each user data pair and the user similarity corresponding to each user data pair, the sample data for training the classification model (column 14, lines 55 – 60... Given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier. More complex SVM models may be built with the training set identifying more than two categories, with the SVM determining which category is most similar to input data. An SVM model may be mapped so that the examples of the separate categories are divided by clear gaps. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gaps they fall on. Classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category).

As to claim 9, Mackraz teaches the method, wherein the similarity classification model is a binary classifier model (column 14, lines 55 – 60... Given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier. More complex SVM models may be built with the training set identifying more than two categories, with the SVM determining which category is most similar to input data. An SVM model may be mapped so that the examples of the separate categories are divided by clear gaps. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gaps they fall on. Classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category)

As to claim 5, Mackraz teaches a data similarity determining method, comprising:
acquiring (column 12, lines 28 – 45...image capture device 110 may capture video data 10 and audio data 12) a to-be-detected user data pair (column 12, lines 28 – 45...the image capture device 110 may capture video data 10 and audio data 12 including a first person 10-1, a second person 10-2, a third person 10-3, a fourth person 10-4 and a fifth person 10-5), the to-be-detected user data pair column 15, lines 53 – 57...a person's face may be positioned identically in a first example 800-1 and a second example 800-2);
performing feature extraction on each set of to-be-detected user data in the to-be-detected user data pair to obtain to-be-detected user features (column 4, lines – 55 – 65... the image capture device 110 and/or the server(s) 112 may extract from the panoramic video data. The device 102, the image capture device 110 and/or the server(s) 112 may determine a priority metric associated with a video clip using annotation data, the priority metric corresponding to a likelihood of interesting content, and may extract video clips based on the priority metric); and
determining a similarity between users corresponding to the two sets of to-be-detected user data in the to-be-detected user data pair according to the to-be-detected user features and a pre-trained similarity classification model (column 14, lines 35 – 60...given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier ; column 15, lines 1-15...In order to apply the machine learning techniques, the machine learning processes themselves need to be trained. Training a machine learning component such as, in this case, one of the first or second models, requires establishing a "ground truth" for the training examples. In machine learning, the term "ground truth" refers to the accuracy of a training set's classification for supervised learning techniques. Various techniques may be used to train the models including backpropagation, statistical learning, supervised learning, semi-supervised learning, stochastic learning, or other known techniques. Many different training examples may be used during training).

As to claim 11, Mackraz teaches the method, determining to-be-detected users corresponding to the to-be-detected user data pair as twins if the similarity between the users corresponding to the two sets of to-be-detected (column 15, lines 53 – 57...a person's face may be positioned identically in a first example 800-1 and a second example 800-2) user data in the to-be-detected user data pair is greater than a predetermined similarity classification threshold (column 14, lines 60 -63...classifiers may issue a "score" indicating which category the data most closely matches. The score may provide an indication of how closely the data matches the category ; column 15, lines 15 – 20...additional image data and/or additional audio data may be acquired may be used as "ground truth" for the training examples. In some examples, the server(s) 112 may determine a confidence score associated with the additional image data and/or additional audio data (e.g., a confidence level that the identity is correctly predicted by the server(s) 112 based on the additional image data and/or additional audio data) and may use additional image data and/or additional audio data associated with a high confidence score (e.g., confidence score above 80%)

Claim 12 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 



Claim 20 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 





Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Mackraz fails to explicitly show/teach each user data pair is acquired by comparing data fields of acquired user data to find two sets of user data corresponding to two different users, respectively, and having data fields that share an identical part to form the user data pair corresponding to the two different users. 
However, Shumsker et al teaches acquiring (paragraph [0073]...matching engine component 210 that identifies characteristics of users) a plurality of user data pairs (paragraph [0077]...the matching engine component 210 may compare the characteristics among the devices that made the request to initiate a conversation to identify a pair of users that are similar based on characteristics or values of the characteristics that match), each user data pair is acquired by comparing data fields (paragraph [0077]...compare characteristics of the users or corresponding telecommunications devices to identify a match) of acquired user data to find two sets of user paragraph [0073]...the matching engine component 210 can employ one or more matching technique or algorithm to identify match between two or more users), respectively, and having data fields that share an identical part to form the user data pair corresponding to the two different users (paragraph [0077]...the matching engine component 210 may compare the characteristics among the devices that made the request to initiate a conversation to identify a pair of users that are similar based on characteristics or values of the characteristics that match ; paragraph [0005]...the TMS can identify a characteristic of the first user and compare the characteristic with one or more characteristics of each user of a pool of users. The TMS can select, based on the comparison, a second user of the pool of users that matches the first user); (Examiner’s Note: It is quite common to match a characteristic of one user to another user as a way to classify data with similar users being in the same class). 
Therefore, Mackraz in view of Shumsker et al shows all the limitations as claimed. 
The examiner is willing to work with the applicant to find some allowable subject matter. 


Allowable Subject Matter
Claims 6 – 8 and 17 - 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRANDON S COLE/Primary Examiner, Art Unit 2122